 

Exhibit 10(f)(20)

 

 

JOINDER AGREEMENT

 

 

JOINDER AGREEMENT dated as of July 28, 2015 by the undersigned, Lamar Alliance
Airport Advertising Company, a Nevada corporation (the “Additional Subsidiary
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders party to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

Lamar Media Corp., a Delaware corporation (the “Company”), the Subsidiary
Borrower that may be or may become a party thereto (the “Subsidiary Borrower”
and together with the Company, the “Borrowers”) and certain of its subsidiaries
(collectively, the “Existing Subsidiary Guarantors” and, together with the
Borrowers, the “Securing Parties”) are parties to the Second Amended and
Restated Credit Agreement dated as of February 3, 2014, by and among Lamar Media
Corp., the Subsidiary Guarantors party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended by that certain
Amendment No. 1 to Second Amended and Restated Credit Agreement dated as of
April 18, 2014, by and among Lamar Media Corp., Lamar Advertising Company, the
Subsidiary Guarantors party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, as further amended prior to the date
hereof and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit (by means of loans and
letters of credit) to be made by the Lenders therein (collectively, together
with any entity that becomes a “Lender” party to the Credit Agreement after the
date hereof as provided therein, the “Lenders” and, together with Administrative
Agent and any successors or assigns of any of the foregoing, the “Secured
Parties”) to the Company in an aggregate principal or face amount not exceeding
$700,000,000 (which, in the circumstances contemplated by Section 2.01(c)
thereof, may be increased to $1,200,000,000 and made available to the Company
and the Subsidiary Borrower).  In addition, the Borrowers may from time to time
be obligated to one or more of the Lenders under the Credit Agreement in respect
of Swap Agreements under and as defined in the Credit Agreement (collectively,
the “Swap Agreements”).

 

In connection with the Credit Agreement, the Borrowers, the Existing Subsidiary
Guarantors and the Administrative Agent are parties to the Amended and Restated
Pledge Agreement dated February 3, 2014 (the “Pledge Agreement”) pursuant to
which the Securing Parties have, inter alia, granted a security interest in the
Collateral (as defined in the Pledge Agreement) as collateral security for the
Secured Obligations (as so defined).  Terms defined in the Pledge Agreement are
used herein as defined therein.

 

To induce the Secured Parties to enter into the Credit Agreement, and to extend
credit thereunder and to extend credit to the Borrower under Swap Agreements,
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Additional Subsidiary Guarantor has agreed to
become a party to the Credit Agreement and the Pledge Agreement as a “Subsidiary
Guarantor” thereunder, and to pledge and grant a security interest in the
Collateral (as defined in the Pledge Agreement).

 

Accordingly, the parties hereto agree as follows:

 

Section 1.  Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein.

 

Section 2.  Joinder to Agreements.  Effective upon the execution and delivery
hereof, the Additional Subsidiary Guarantor hereby agrees that it shall become a
“Subsidiary Guarantor” under and for all purposes of the Credit Agreement and
the Pledge Agreement with all the rights and obligations of a Subsidiary
Guarantor thereunder.  Without limiting the generality of the foregoing, the
Additional Subsidiary Guarantor hereby:

 

(i)jointly and severally with the other Subsidiary Guarantors party to the
Credit Agreement guarantees to each Secured Party and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations in the
same manner and to the same extent as is provided in Article III of the Credit
Agreement;

 

(ii)pledges and grants the security interests in all right, title and interest
of the Additional Subsidiary Guarantor in all Collateral (as defined in the
Pledge Agreement) that it now owns or hereafter acquires and whether now
existing or hereafter coming into existence provided for by Article III of the
Pledge

 

--------------------------------------------------------------------------------

 

Agreement as collateral security for the Secured Obligations and agrees that
Annex 1 thereof shall be supplemented as provided in Appendix A hereto;

 

(iii) makes the representations and warranties set forth in Article IV of the
Credit Agreement and in Article II of the  Pledge Agreement, to the extent
relating to the Additional Subsidiary Guarantor or to the Pledged Equity
evidenced by the certificates, if any, identified in Appendix A hereto; and

 

(iv)submits to the jurisdiction of the courts, and waives jury trial, as
provided in Sections 10.09 and 10.10 of the Credit Agreement.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the

opinions referred to in Section 6.10(c) of the Credit Agreement to the Secured
Parties.




 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

 

LAMAR ALLIANCE AIRPORT ADVERTISING COMPANY, a Nevada corporation

 

 

 

 

By:

/s/ Keith A. Istre

 

 

Keith A. Istre, Executive Vice President and

 

 

Chief Financial Officer

 

 

 

Attest:

 

 

By:

/s/ James R. McIlwain

 

James R. McIlwain, Secretary

 

 

Accepted and agreed:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

By: /s/ Donatus Anusionwu

Title: Vice President




 

 

--------------------------------------------------------------------------------

 

The undersigned hereby respectively pledges and grants a security interest in
the Pledged Equity that it owns evidenced by the certificates listed in Appendix
A hereto and agrees that Schedule 1, Part 2 – Pledged Equity of the Pledge
Agreement is hereby supplemented by adding thereto the information listed on
Appendix A.

 

 

Lamar Transit, LLC, Issuee

 

 

 

 

By:

Its Managing Member,

 

 

Lamar TRS Holdings, LLC, a Delaware

 

 

limited liability company

 

 

 

 

By:

Its Managing Member,

 

 

Lamar Media Corp., a Delaware

 

 

corporation

 

 

 

 

 

 

 

By:

/s/ Keith A. Istre

 

 

Keith A. Istre, Executive Vice President and

 

 

Chief Financial Officer

 

 

 




 

 

--------------------------------------------------------------------------------

 

Supplement to Schedule 1, Part 2 – Pledged Equity

 

Appendix A to Joinder Agreement

 

 

 

Securing Party

Issuer

Class and Par Value

Outstanding Number of Shares

Certificate Number

% of
Ownership

% of
Ownership Pledged

Lamar Transit, LLC

Lamar Alliance Airport Advertising Company

N/A

2,500

31

100

100

 

 

 

 

 